NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 19 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

BONNIE JO AMYETTE,                               No. 07-36016

              Plaintiff - Appellant,             D.C. No. CV-06-01704-ALH

  v.
                                                 MEMORANDUM*
PROVIDENCE HEALTH SYSTEM, dba
Portland Providence Medical Center,

              Defendant - Appellee.


                  Appeal from the United States District Court
                            for the District of Oregon
                Ancer L. Haggerty, Senior District Judge, Presiding

                             Submitted July 15, 2010**
                                Portland, Oregon

Before: GOODWIN, PREGERSON and WARDLAW, Circuit Judges.

       Bonnie Jo Amyette appeals the summary judgment in favor of Providence

Health Systems (“PHS”) on Amyette’s claim of discrimination under the

Americans with Disabilities Act (“ADA”). The district court exercised jurisdiction

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1331, and we have jurisdiction under 28 U.S.C. § 1291. We

affirm.

      It is unlawful for covered employers to “discriminate against a qualified

individual on the basis of disability in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job

training, and other terms, conditions, and privileges of employment.” 42 U.S.C. §

12112(a). “To prevail on a claim of unlawful discharge under the ADA, the

plaintiff must establish that he is a qualified individual with a disability and that

the employer terminated him because of his disability.” Humphrey v. Mem’l

Hosps. Ass’n, 239 F.3d 1128, 1133 (9th Cir. 2001).

      Viewing the evidence in the light most favorable to Amyette, she has failed

to raise a genuine issue as to whether she is “disabled” under the ADA. See Fed.

R. Civ. P. 56 (summary judgment standard); Universal Health Servs., Inc. v.

Thompson, 363 F.3d 1013, 1019 (9th Cir. 2004) (de novo review). “Disability” is

defined as “a physical or mental impairment that substantially limits one or more

major life activities of such individual.” 42 U.S.C. § 12102(1)(A). Amyette

argues that she has a mental health condition that substantially limits her ability to

engage in the major life activity of working. To be “substantially limited” in one’s

ability to work, one must be “significantly restricted in the ability to perform either


                                           2
a class of jobs or a broad range of jobs in various classes as compared to the

average person having comparable training, skills and abilities.” 29 C.F.R. §

1630.2(j)(3)(i).

      Accordingly, Amyette “‘must present specific evidence about relevant labor

markets to defeat summary judgment’ and ‘identify what requirements posed by

the class of . . . jobs . . . were problematic in light of the limitations imposed on

her.’” Walton v. U.S. Marshals Serv. 492 F.3d 998, 1009 (9th Cir. 2007) (quoting

Thornton v. McClatchy Newspapers, Inc., 261 F.3d 789, 795–96 (9th Cir. 2001)).

Amyette has failed to do so. The record is devoid of evidence that Amyette is

limited in her ability to perform a class of jobs. At most, Amyette has shown that

she is substantially limited in her ability to work alongside her colleague, Kay

Andrews, with whom she has an adversarial relationship. This is insufficient to

satisfy the “disability” element of an ADA claim. See 29 C.F.R. § 1630.2(j)(3)(i)

(“The inability to perform a single, particular job does not constitute a substantial

limitation in the major life activity of working.”); Walton, 492 F.3d at 1009 (9th

Cir. 2007).

      Amyette argues that a jury might conclude that she is disabled because

doctors and medical examiners previously diagnosed her with adjustment disorder,

hypertension, and depression. We recognize that mental health conditions of this


                                            3
nature may be very serious, and we in no way discount the challenges that Amyette

may have faced in her efforts to overcome them. Under the ADA, however,

“disability” is a carefully defined term of art, which is measured by reference to

limitations on major life activities, not by reference to doctors’ past assessments of

the plaintiff’s condition. See Toyota Motor Mfg., Ky., Inc. v. Williams, 534 U.S.

184, 198 (2002), superseded by statute on other grounds, ADA Amendments Act

of 2008, Pub. L. No. 110-325 (“It is insufficient for individuals attempting to prove

disability status under this test to merely submit evidence of a medical diagnosis of

an impairment.”). Regardless of whether Amyette has shown or could show that

she is “disabled” in the ordinary sense of the word, she has not provided any

evidence that she is “disabled” as that term is defined by statute. See Walton, 492

F.3d at 1009 (“Walton does not meet the evidentiary standard set out in Thornton

because she relies solely on Dr. Chelton’s letter, Dr. Sweetow’s expert report and

Dr. Cook’s report on auditory localization, none of which expresses any opinion

about relevant labor markets or Walton’s particular training, knowledge, skills or

abilities.”).

       AFFIRMED.




                                          4